Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 13 July 1791
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia July 13th. 1791

Col: Humphreys is charged with the payment of some arrearages due for the maintenance of our captives at Algiers from the time of their captivity down to the present. The amount is unknown to me, and I can therefore only desire you to answer his draughts for this purpose whatever they be, and charge them in your general account with the Secretary of State. He is also to see to their future subsistence.  They are fourteen in number, and he will draw on you from time to time for this purpose, which draughts be pleased to answer also and charge in the same account. I have the Honor to be Gentlemen Your most obedient humble Servant,

Th: Jefferson

